TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00636-CV



                            Rodney Wayne Symons, II, Appellant

                                               v.

                                  Jill Ann Symons, Appellee



     FROM THE DISTRICT COURT OF HAYS COUNTY, 428TH JUDICIAL DISTRICT
        NO. 10-1254, HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Rodney Wayne Symons, II has informed this Court that he no longer

wishes to pursue this appeal and has filed an unopposed motion to dismiss it. Appellant’s counsel

states that he has conferred with counsel for appellee Jill Ann Symons, who does not oppose this

motion. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).




                                            __________________________________________

                                            Jeff Rose, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: October 30, 2013